John I. Purtle, Justice, concurring. I concur in the result and agree that we held in Peals v. State, 266 Ark. 410, 584 S.W.2d 1 (1979), that the justification instruction should not be given in a homicide case where self-defense is argued by the defendant, and the jury is in fact instructed on the issue of self-defense. Neither Peals nor Koonce v. State, 269 Ark. 96, 598 S.W.2d 741 (1980), holds that justification is never a proper defense in a homicide case. The plain words of the statute are that justification is a proper defense if the conduct is necessary as an emergency measure to avoid imminent public or private injury.